Decedent evidently had good reason to believe that upon his death a substantial sum would be paid every month to his executor or legatees; and that a very small fraction thereof would suffice to pay his wife’s hospital expenses. Under all of the circumstances prevailing at the time of the making of this will, the holding that decedent bequeathed or intended to bequeath the funds derived from the sale of his interest in the business to his wife cannot be sustained. The committee for the widow, in submitting his notice of election, and appellants were in complete agreement on this construction of the will and on the validity of the widow’s right of election. Accordingly, the decree construing the disputed clause of decedent’s will should be reversed and the notice of election filed on behalf of the surviving spouse held to be effective. Settle order. Present — Peck, P. J., Callahan, Breitel, Bastow and Botein, JJ.